Election/Restrictions
Claims 1-7 and 11-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 13-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2021/10/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 2022/01/26 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on patent numbers US 9,353,335 B2, 9,683,203 B2 and 10,316,272 B2, and 10,745,651 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
                                                  Allowable Subject Matter
Claims 1-7 and 11-20 are allowed.
	The following is an examiner's statement of reasons for allowance: according to examiner’s search the closest prior art(s) of record such as Tjelta et al. teaches a teaches a solid warewashing (concentrate; 0016, 0021, 0044), or dishwashing, detergent comprising a polymer system such as maleic / olefin copolymer; [0032], polyacrylic acid copolymer (10w%); [0032, 0045, table 3], and polymaleic acid homo-polymer such as BELENCE 200 (10w%); [0012, 0075, table 3], an alkalinity source such as sodium carbonate or hydroxide (in the amounts of 20-70%); [0019, 0060, table 1], and sodium hydroxide; [0080], nonionic surfactants in the amounts between 0.05 to 20%; [0021], protease enzyme; [0046], water in the amounts of 8-15%; [0014]. The prior art of record lacks the amounts of individual components of instantly claimed polymer system and as result their claimed ratio’s (1:1:1 to about 3:3:1) is not taught either. Consequently, in view of applicant’s current amendments of claim1 and thus much more limited scope of the claims the prior art(s) of record no longer render the claimed limitations obvious and thus the claims 1-19 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/01/24

/LIAM J HEINCER/Primary Examiner, Art Unit 1767